DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with TRAVIS DUBOSE (Reg. No. 74629) on January 4, 2022.

The application has been amended as follows:
1.-7.	(Canceled)

8.	(Currently Amended) A system, comprising:
	a non-transitory memory; and
	one or more hardware processors configured to read instructions from the non-transitory memory to perform operations comprising:
		accessing an incident dataset and a benchmark dataset, wherein the incident dataset comprises a plurality of datapoints and the benchmark dataset comprises a plurality of benchmark datapoints associated with the incident dataset;

		generating a graphical user interface, wherein the graphical user interface comprises:
			a first plot window comprising: 
a timeline that comprises the plurality of datapoints of the incident dataset;
				a selected time period, wherein the selected time period is a portion of the timeline;
a first controller at a first position along the timeline, wherein the first controller is indicative of a beginning of the selected time period; and-
a second controller at a second position along the timeline, wherein the second controller is indicative of an end of the selected time period; 
wherein the first and second controllers can be dragged along the timeline to adjust the selected time period;
			a second plot window comprising: 
				an incident plot of incident data over the selected time period, wherein the incident plot has a higher level of granularity than the timeline; and
				a benchmark plot of benchmark data over the selected time period, such that the second plot window provides a comparison between the incident data and benchmark data over the selected time period; [[and]]
			a listing of the one or more calculated metrics; 
a comparison between first and second selected subsets of the incident dataset corresponding to first and second respective dates; and
			a Venn-diagram window configured to display one or more Venn-diagrams configured to display how the first and second selected subsets of the incident dataset overlap with one another;
		receiving, via the graphical user interface, an input adjusting the selected time period in the first plot window; and
		updating the incident plot of incident data in the second plot window, the benchmark plot of benchmark data in the second plot window, and the one or more of calculated metrics, in real time, in response to the received input.

9.-11.	(Canceled) 

12.	(Currently amended) The system of claim [[9]] 8, wherein the operations comprise filtering a plurality of incidents represented by the incident data based on respective categories assigned to each of the plurality of incidents.

13.	(Original) The system of claim 12, wherein the first and second selected subsets of the incident dataset are associated with first and second categories of incidents.

14.	(Canceled)



16.	(Currently Amended) A method, comprising:
	accessing an incident dataset and a benchmark dataset, wherein the incident dataset comprises a plurality of datapoints and the benchmark dataset comprises a plurality of benchmark datapoints associated with the incident dataset;
	calculating one or more metrics based on the incident dataset and one or more parameters;
generating a graphical user interface, wherein the graphical user interface comprises:
		a first plot window comprising: 
a timeline that comprises the plurality of datapoints of the incident dataset;
			a selected time period, wherein the selected time period is a portion of the timeline;
a first controller at a first position along the timeline, wherein the first controller is indicative of a beginning of the selected time period; and-
a second controller at a second position along the timeline, wherein the second controller is indicative of an end of the selected time period;
wherein the first and second controllers can be dragged along the timeline to adjust the selected time period;
		a second plot window comprising:

a benchmark plot of benchmark data over the selected time period, such that the second plot window provides a comparison between the incident data and benchmark data over the selected time period; [[and]]
		the one or more calculated metrics based on the incident data during the selected time period;
		a comparison between first and second selected subsets of the incident dataset corresponding to first and second respective dates; and
		a Venn-diagram window configured to display one or more Venn-diagrams configured to display how the first and second selected subsets of the incident dataset overlap with one another;
	receiving, via the graphical user interface, an input adjusting the selected time period in the first plot window; and
	updating the incident plot of incident data in the second plot window, the benchmark plot of benchmark data in the second plot window, and the one or more calculated metrics, in real time, in response to the received input.

17.	(Canceled) 

18. 	(Previously Presented) The method of claim 16, comprising receiving the benchmark data.

19.	(Original) The method of claim 16, comprising filtering the incident data by one or more of a plurality of incident categories.

20.	(Canceled) 

21.	(Previously Presented) The system of claim 8, wherein the incident dataset is collected from a first customer instance of a cloud computing system and the benchmark dataset is collected from one or multiple other customer instances of the cloud computing system.

22.	(Previously Presented) The method of claim 16, wherein the incident dataset is collected from a first customer instance of a cloud computing architecture and the benchmark dataset is collected from one or multiple other customer instances of the cloud computing architecture.

Allowable Subject Matter
Claims 8-13, 16, 18-19, and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 8 and 16, among other things, teach a system, comprising:
	a non-transitory memory; and one or more hardware processors configured to read instructions from the non-transitory memory to perform operations comprising: accessing an incident dataset and a benchmark dataset, wherein the incident dataset a comparison between first and second selected subsets of the incident dataset corresponding to first and second respective dates; and a Venn-diagram window configured to display one or more Venn-diagrams configured to display how the first and second selected subsets of the incident dataset overlap with one another;	receiving, via the graphical user interface, an input adjusting the selected time period in the first plot window; and updating the incident plot of incident data in the second plot window, the benchmark plot of benchmark data in the second plot window, and the one or more of calculated metrics, in real time, in response .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD RAZA whose telephone number is (571)272-7734. The examiner can normally be reached Monday-Friday, 7:00 A.M.-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MUHAMMAD RAZA/Primary Examiner, Art Unit 2449